Kane, J. Proceeding initiated in this court pursuant to Executive Law § 298 to review a determination of the State Division of Human Rights, dated December 13, 1984, which dismissed petitioner’s complaint of unlawful discriminatory practices based on age and disability.
A review of the record supports the determination of the State Division of Human Rights that petitioner was not terminated as the result of a discriminatory practice but, rather, was terminated because of his substandard performance as a salesperson. Moreover, we are of the view that petitioner had an adequate opportunity to present his contentions and evidence, and that the Division’s investigation was sufficient (see, Matter of Campchero v General Elec. Broadcasting, 88 AD2d 747). The determination must, therefore, be confirmed.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Main, Levine and Harvey, JJ., concur.